DETAILED ACTION
In view of the appeal brief filed on April 13, 2022, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/KEITH M RAYMOND/             Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                           













	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 4-10, filed 04/13/2022, with respect to the rejection(s) of claim(s) 1, 15, 20 and 3, 16 under 35 USC 102/103 have been fully considered and the arguments overcome the claim rejections previously set forth.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tamura (US 20080242982) which teaches the limitations of claims 1, 15, and 20.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Tamura (US 20080242982).
Regarding claim 1, Tamaru teaches an ultrasound imaging system, comprising:
a transducer array with a plurality of transducer elements ([0030], [0047] “phased array transducer” it is inherent that phased arrays have multiple transducer elements) configured to transmit an ultrasound signal ([0030], [0047] “for each transmit position or direction, ultrasound is transmitted several times”), receive echo signals produced in response to the ultrasound signal ([0048] discloses returned ultrasound signals are received) interacting with stationary structure and flowing structure ([0047] “tissue signals and pass blood flow signals” the tissue is considered stationary as referenced in [0031]), and generate electrical signals indicative of the echo signals ([0048] “ultrasound is then returned to the ultrasound probe 502 which converts it to an electrical signal”); 
a beamformer ([0048] receiver 508) configured to process the electrical signals and generate sequences, in time, of beamformed data, wherein the beamformed data is radio frequency data ([0048] “the receiver processes the signal and outputs an RF signal”. [0049] discloses the process can be extended to more than one transmit sequence); 
a discriminator ([0049] flow detector 510) configured to process the beamformed data, and remove or replace a set of frequency components based on a threshold, producing corrected beamformed data [0047] “high-pass filtering is applied to the beamformed RF signal to remove tissue signals” by performing high-pass filtering the system is removing values below a specific value which is considered the threshold); 
a flow processor configured to estimate a velocity of flowing structure from the corrected beamformed data ([0050] “the velocity calculator 704 calculates blood flow velocity from the wall filtered RF (i.e., high-pass filtered) signal”); and 
a rendering engine configured to display the flow velocity estimate on a display ([0050] “the velocity image is then displayed on the display monitor 522”).
Regarding claim 2, Tamaru teaches the system of claim 1, as set forth above. Tamaru further teaches an image processor configured to process the beamformed data and generate an image, wherein the rendering engine display the image on the display ([0048] discloses the B-mode image processor 512 processes the RF signal and outputs a B-mode image signal. [0057] then discloses the scan converter 520 converts the image signal to a scan-converted image and the image is displayed on the monitor 522).
Regarding claim 15, Tamaru teaches a method, comprising:
transmitting, with elements of a transducer array ([0030], [0047] “phased array transducer” it is inherent that phased arrays have multiple transducer elements), an ultrasound signal ([0030], [0047] “for each transmit position or direction, ultrasound is transmitted several times”); 
receiving, with elements of a transducer array, a set echo signals generated in response to the ultrasound signal ([0048] discloses returned ultrasound signals are received by the ultrasound probe 502) interacting with stationary structure and moving structure ([0047] “tissue signals and pass blood flow signals” the tissue is considered stationary as referenced in [0031]); 
generating, with the elements of a transducer array, electrical signals indicative of the echo signals ([0048] “ultrasound is then returned to the ultrasound probe 502 which converts it to an electrical signal”); 
beamforming the electrical signals to generate RF data ([0048] “the receiver processes the signal and outputs an RF signal”);
removing a subset of frequency components based on a an energy level of the frequency components [0047] “high-pass filtering is applied to the beamformed RF signal to remove tissue signals” by performing high-pass filtering the system is removing values below a specific energy level value); 
determining flow information for the moving structure based on the RF data with the removed subset of frequency components ([0050] “the velocity calculator 704 calculates blood flow velocity from the wall filtered RF (i.e., high-pass filtered) signal”); and 
visually presenting the flow information ([0050] “the velocity image is then displayed on the display monitor 522”).
Regarding claim 20, Tamaru teaches an apparatus, comprising:
a transducer array ([0030], [0047] “phased array transducer”) that receives ultrasound echoes ([0048] discloses returned ultrasound signals are received) produced in response to a pressure field interacting with moving structure and generates signals indicative thereof ([0046], [0047] “blood flow signals” and the ultrasound signal transmitted by the phased array is considered the pressure field which then interact with the blood vessel to generated blood flow signals); and
a transducer array with a plurality of transducer elements ([0030], [0047] “phased array transducer”) configured to transmit an ultrasound signal ([0030], [0047] “for each transmit position or direction, ultrasound is transmitted several times”), receive echo signals produced in response to the ultrasound signal ([0048] discloses returned ultrasound signals are received) interacting with stationary structure and flowing structure ([0047] “tissue signals and pass blood flow signals” the tissue is considered stationary as referenced in [0031]), and generate electrical signals indicative of the echo signals ([0048] “ultrasound is then returned to the ultrasound probe 502 which converts it to an electrical signal”); 
a console in electrical communication with the transducer array (the electronic circuitry of fig. 5 that is connected to probe 502), wherein the console includes:
a beamformer ([0048] receiver 508) configured to process the electrical signals and generate ultrasound radio frequency (RF) data in the time domain ([0048] “the receiver processes the signal and outputs an RF signal”. [0047] discloses the RF signal is detected using a time-shift technique meaning the data is in the time domain); 
an energy filter ([0049] flow detector 510) configured to remove, in the frequency domain and based on an energy threshold, signals from the time domain data, wherein the removed signals correspond to stationary tissue [0047] “high-pass filtering is applied to the beamformed RF signal to remove tissue signals” by performing high-pass filtering the system is removing values below a specific value which is considered the threshold and because the filter is removing tissue it is removing a stationary structure); and
a flow processor configured to estimate, in the time domain, a velocity of flowing structure from the filtered ultrasound data ([0050] “the velocity calculator 704 calculates blood flow velocity from the wall filtered RF (i.e., high-pass filtered) signal”).


Allowable Subject Matter
Claims 3-12 and 16-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to reasonably teach or in combination render obvious the following limitation of claim 3 for when the claims taken as a whole to include, “the threshold is an energy threshold and the discriminator include an energy filter that comprises: a Fourier processor that converts the beamformed data to an energy spectrum; a component remover that removes energy components from the energy spectrum that exceed the energy threshold, wherein the removed energy components include contributions from noise, the stationary structure and the flowing structure; a component completer that reconstructs the processed energy spectrum by adding estimates for the removed flowing structure contributions; and an inverse Fourier processor that converts the reconstructed energy spectrum to the corrected beamformed data”.
The prior art of record considered pertinent art:
Tamaru (US 20080242982): teaches filtering to remove RF beamformed data but does not teach a component completer that reconstructs the process energy spectrum by adding estimates for the removed flowing structure contributions.
Zhang (US 20080059098): teaches converting the beamformed data to an energy spectrum, removing energy component from the energy spectrum that exceed a threshold and inverse Fourier transforming the filtered energy spectrum back to the beamformed data.
Labyed et al. (US 20160199034): teaches reconstructing a Fourier spectrum using compressive sensing.
From the reference Zhang it would not be obvious to apply the reconstruction process of Labyed et al. in order to reconstruct the filtered energy spectrum since the process of Labyed et al. is used to reconstruct signals that were not initially obtained in order to have a fully-sampled map. By applying the process of Labyed et al. to system of Zhang would simply add back data that was already filtered not add in new data representing estimates of the removed flowing structure contributions. Thus the references individually or in combination do not teach the claim limitation “the threshold is an energy threshold and the discriminator include an energy filter that comprises: a Fourier processor that converts the beamformed data to an energy spectrum; a component remover that removes energy components from the energy spectrum that exceed the energy threshold, wherein the removed energy components include contributions from noise, the stationary structure and the flowing structure; a component completer that reconstructs the processed energy spectrum by adding estimates for the removed flowing structure contributions; and an inverse Fourier processor that converts the reconstructed energy spectrum to the corrected beamformed data”, as recited in the claims as a whole. 
For the above reasons dependent claims 3 and 16 are seen as containing allowable subject matter. 
Claims 4-12 and 17-18 are considered to contain allowable subject matter because they depend from a claim that contains allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744. The examiner can normally be reached Monday-Thursday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793